Citation Nr: 0417272	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  01-07 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2000 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied entitlement to service 
connection for post-traumatic stress disorder (PTSD).  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002)) was signed into law by the President.  This 
law redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  See also Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The VCAA also eliminated the 
concept of a well-grounded claim and superseded the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000), which had held that 
VA could not assist in the development of a claim that was 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  See VCAA, § 7(a), 114 Stat. At 2099-2100.  
In the instant action, the veteran's claim was filed prior to 
the date of enactment; therefore, the VCAA is applicable.

A review of the record reflects that the veteran has not been 
notified by the RO of the notice and duty to assist 
provisions in the VCAA as they relate to his claim of 
entitlement to service connection for PTSD.  Because of the 
change in the law brought about by the VCAA, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Furthermore, pursuant to the VCAA, VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate his claim.  In the case of a claim for 
disability compensation, the duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion.  38 U.S.C.A. § 5103A(d)(1) (West Supp. 2002).  Such 
an examination is necessary if there is competent medical 
evidence of a current disability and evidence that the 
disability may be associated with the claimant's active duty, 
but the record does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  See 38 
U.S.C.A. § 5103A(d)(2) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,626 (Aug. 29, 2001) (codified at 38 C.F.R. § 
3.159(c)(4)(i)).

A review of the record reflects that the veteran has reported 
experiencing small arms fire, mortar attacks, and rocket 
attacks while stationed in Bong Son, Vietnam with the 61st 
Aviation Company and the 173rd Airborne Brigade  (See memo 
dated November 2001).  At his August 2003 Board hearing, the 
veteran submitted pictures of his areas of assignment in 
Vietnam and described his experiences in Vietnam.  Documents 
received from the United States Armed Services Center for 
Unit Records Research (USASCRUR) demonstrate several enemy 
attacks in Bong Son during the veteran's assignment in the 
area.  The records received also document that the 61st 
Aviation Company supported the 173rd Airborne Brigade and 
others.  The Board notes that in Pentecost v. Principi, 16 
Vet. App. 124 (2002), the Unites States Court of Appeals for 
Veterans Claims (Court) held that the fact that a veteran was 
stationed with a unit that sustained combat attacks strongly 
suggests that the veteran was, in fact, exposed to those 
attacks.  In light of the Court's holding in Pentecost, it 
appears that there is independent evidence, as noted by the 
USASCRUR, of enemy attacks sustained by the veteran's unit 
during his presence in Vietnam.  Thus, a VA examination is 
necessary to determine whether the veteran suffers from PTSD 
related to those traumatic experiences.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002), and any 
other applicable legal precedent are fully 
complied with and satisfied.  See also 38 
C.F.R. § 3.159 (2003); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

2.  The veteran should be afforded a VA 
examination with an appropriate 
specialist to determine the nature, 
etiology, and severity of any psychiatric 
disability.  The veteran's claims folder 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  All tests and studies 
deemed necessary by the examiner should 
be performed and the findings reported in 
detail.  Based on a review of the claims 
file and the clinical findings of the 
examination, the examiner is requested to 
identify any current psychiatric 
disability and associated symptomatology.  
The examiner is also requested to offer 
an opinion as to whether the veteran's 
psychiatric disability, if any, is at 
least as likely as not related to the 
veteran's period of active service and 
the verified traumatic events (enemy 
attacks during his presence in the Bong 
Son area).  A complete rationale for any 
opinion expressed should be provided.  

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either favorable or unfavorable, 
as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

